Case: 21-40622   Document: 00516385029      Page: 1    Date Filed: 07/07/2022




          United States Court of Appeals
               for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     July 7, 2022
                             No. 21-40622                          Lyle W. Cayce
                                                                        Clerk

   Rolandette Glenn; Idell Bell; Kerry Cartwright;
   Tammy Fletcher; Laveka Jenkins; Kiesha Johnson;
   Ronald Johnson; Daisy Williams; Danica Wilson; John
   Wyatt; Crystal Wyatt; Clifford Bell, Individually and as
   Personal Representative of the Estate of Beverly Whitsey,

                                                      Plaintiffs—Appellees,

                                versus

   Tyson Foods, Incorporated; Jason Orsak; Erica
   Anthony; Maria Cruz,

                                                 Defendants—Appellants,

                        consolidated with
                          _____________

                            No. 21-11110
                          _____________

   Maria Yolanda Chavez, Individually and on behalf of Minor LC and
   Estate of Jose Angel Chavez; Angel Chavez; Rita Elaine
   Cowan, Individually and on behalf of the Estate of Thomas
   David Cowan,

                                                      Plaintiffs—Appellees,
Case: 21-40622          Document: 00516385029               Page: 2     Date Filed: 07/07/2022




                                           No. 21-40622
                                         c/w No. 21-11110

                                             versus

   Tyson Foods, Incorporated, doing business as Tyson Foods;
   Tyson Fresh Meats, Incorporated,

                                                                  Defendants—Appellants.


                        Appeals from United States District Courts
                      for the Eastern and Northern Districts of Texas
                            USDC Nos. 20-CV-184, 21-CV-1184


   Before Willett, Engelhardt, and Wilson, Circuit Judges.
   Don R. Willett, Circuit Judge:
           Congress enacted the first “federal officer removal statute” during
   the War of 1812 to protect U.S. customs officials.1 New England states were
   generally opposed to the war, and shipowners from the region took to suing
   federal agents charged with enforcing the trade embargo against England.2
   Congress responded by giving customs officials the right to remove state-
   court actions brought against them to federal court.3 Since that time Congress
   has given the right of removal to more and more federal officers. Today all
   federal officers as well as “any person acting under that officer” are eligible.4
   While the scope of federal officer removal has broadened, its purpose


           1
              See Elizabeth M. Johnson, Removal of Suits Against Federal Officers: Does the
   Malfeasant Mailman Merit a Federal Forum?, 88 Colum. L. Rev. 1098, 1099 (1988); see
   also Watson v. Philip Morris Cos., 551 U.S. 142, 147–49 (2007) (discussing the history of the
   federal officer removal statute).
           2
               Watson, 551 U.S. at 147–49.
           3
               Id.
           4
               28 U.S.C. § 1442(a)(1).




                                                2
Case: 21-40622         Document: 00516385029               Page: 3      Date Filed: 07/07/2022




                                          No. 21-40622
                                        c/w No. 21-11110

   remains the same: to give those who carry out federal policy a more favorable
   forum than they might find in state court.5
           In this case, we must decide whether Tyson Foods, Inc. was “acting
   under” direction from the federal government when it chose to keep its
   poultry processing plants open during the early months of the COVID-19
   pandemic. Tyson argues that it was, and that the district courts erred in
   remanding these cases back to state court. But the record simply does not
   bear out Tyson’s theory. Tyson received, at most, strong encouragement
   from the federal government. But Tyson was never told that it must keep its
   facilities open. Try as it might, Tyson cannot transmogrify suggestion and
   concern into direction and control. We AFFIRM the district courts’ orders
   remanding these cases to state court.

                                               I
                                               A
           When the COVID-19 pandemic began, the federal government
   fretted that the nation’s food supply might be at risk. The same week that
   President Trump declared a national emergency, he and other federal
   officials held calls with state officials and business executives to exchange
   information and discuss strategies. Dozens of businesses participated in these
   calls, including representatives from Tyson, Whole Foods, Target, General
   Mills, Costco, and Walmart.6 During these calls, the federal government
   exhorted companies designated as “critical infrastructure” to keep operating


           5
             See Latiolais v. Huntington Ingalls, Inc., 951 F.3d 286, 290 (5th Cir. 2020) (en
   banc) (“Congress authorized . . . federal officials . . . to seek a federal forum rather than
   face possibly prejudicial resolution of disputes in state courts.”).
           6
           Remarks by President Trump, Vice President Pence, and Members of the Coronavirus
   Task Force in Press Briefing, The White House: Trump White House
   Archives (Mar. 15, 2020), https://bit.ly/3FesI8H.




                                                   3
Case: 21-40622           Document: 00516385029             Page: 4   Date Filed: 07/07/2022




                                          No. 21-40622
                                        c/w No. 21-11110

   even as many other companies sent their employees home.7 The federal
   government also issued guidance encouraging employees in critical
   infrastructure industries to keep working, and for everyone else to work from
   home if possible and to avoid discretionary travel.
          This federal guidance was not binding. But the State of Texas
   apparently agreed with the federal government’s preference that companies
   like Tyson should continue operating. With encouragement from Governor
   Abbott and federal officials, Tyson printed out “Essential Employee
   Verification” letters for its employees to show local law enforcement if
   stopped, demonstrating that they were allowed to go to work.
          Meat and poultry processing was not the only industry designated as
   “critical infrastructure.” Everything from banks and auto-repair shops to
   hotels and dentists received the same designation. But the federal
   government’s coordination with the meatpacking industry was especially
   close. Employees of the Food Safety and Inspection Service (FSIS), a
   subsidiary of the United States Department of Agriculture (USDA), have
   long been tasked with inspecting meatpacking operations. These inspections
   are designed to ensure compliance with myriad federal laws and regulations
   including the Federal Meat Inspection Act (FMIA)8 and the Poultry
   Products Inspection Act (PPIA).9 FSIS inspections became more
   complicated during the pandemic because they had to be completed in
   person, often in close contact with Tyson employees. Tyson and the federal
   government negotiated a detailed set of protocols designed to allow



          7
            Matt Noltemeyer, Trump Meets with Food Company Leaders, Food Bus. News
   (Mar. 16, 2020), https://bit.ly/3t2fiXQ.
          8
              21 U.S.C. § 603 et seq.
          9
              Id. § 451 et seq.




                                               4
Case: 21-40622        Document: 00516385029               Page: 5     Date Filed: 07/07/2022




                                         No. 21-40622
                                       c/w No. 21-11110

   inspections to continue, while ensuring the safety of FSIS and Tyson
   employees. The federal government also promised that it would try to
   procure protective equipment (like face masks and gloves) for Tyson.
           President Trump and other federal officers issued public comments
   encouraging critical industries to keep operating and for their employees to
   go to work. The President tweeted that the “Defense Production Act is in
   full force, but [we] haven’t had to use it because no one has said NO!”10 Vice
   President Pence likewise encouraged food industry workers: “show up and
   do your job.”11
           The federal government’s most overt act to keep meat and poultry
   processing plants open was Executive Order 13917.12 That order delegated
   authority to the Secretary of Agriculture to “take all appropriate action”
   under Section 101 of the Defense Production Act (DPA) “to ensure that
   meat and poultry processors continue operations consistent with the
   guidance for their operations jointly issued by the CDC and OSHA.”13 The
   USDA used this delegated authority to issue two letters, one to state
   governments and one to businesses. The letter to businesses said that “meat
   and poultry processing plants” “should utilize” guidance from the CDC



           10
              See Doina Chiacu, Trump Administration Unclear over Emergency Production
   Measure to Combat Coronavirus, Reuters (Mar. 24, 2020), http://reut.rs/3rS3MN5.
           11
           Remarks by President Trump, Vice President Pence, and Members of the Coronavirus
   Task Force in Press Briefing, The White House: Trump White House
   Archives (Apr. 7, 2020), https://bit.ly/3pcdiZP.
           12
             Delegating Authority Under the Defense Production Act With Respect to Food Supply
   Chain Resources During the National Emergency Caused by the Outbreak of COVID-19, 85
   Fed. Reg. 26,313 (Apr. 28, 2020) (Executive Order 13917).
           13
             Id. at 26,313–14. “CDC” is short for the “Centers for Disease Control and
   Prevention.” “OSHA” is short for the “Occupational Safety and Health
   Administration.”




                                               5
Case: 21-40622     Document: 00516385029             Page: 6   Date Filed: 07/07/2022




                                    No. 21-40622
                                  c/w No. 21-11110

   and OSHA. It also said that closed meat processing plants “should” submit
   documentation of their health and safety protocols and reopen “as soon as
   they are able after implementing the CDC/OSHA guidance for the
   protection of workers.” While this letter was nonbinding, it concluded by
   noting that “action under the Executive Order and the Defense Production
   Act is under consideration and will be taken if necessary.” Similarly, a
   question-and-answer page posted on the USDA’s website reiterated that the
   letter’s guidance was not mandatory, but that the agency was leaving the door
   open to further action under the DPA if it became necessary. Apparently, it
   never was. The USDA did not issue a DPA order to Tyson or any other
   meatpacking company.
                                        B
          The plaintiffs in this case allege that they contracted COVID-19
   while working at two Tyson facilities in Texas during the first few months of
   2020. Some of them died as a result. They allege that Tyson failed to follow
   applicable COVID-19 guidance by directing employees to work in close
   quarters without proper protective equipment. They also allege that Tyson
   knew some of its employees were coming to work sick with COVID-19 but
   ignored the problem, and that Tyson implemented a “work while sick”
   policy to keep the plant open. For example, they allege that Tyson
   encouraged sick employees to come into work by offering a substantial cash
   bonus for three months of perfect attendance.
          The plaintiffs in each action filed suit in Texas state courts. Tyson
   removed both cases to federal district court: Glenn to the Eastern District of
   Texas, and Chavez to the Northern District of Texas. Both district courts
   granted the plaintiffs’ motions to remand. Tyson appealed only the district
   courts’ holdings that the federal officer removal statute was inapplicable,
   forfeiting federal question jurisdiction. We consolidated the cases on appeal.




                                         6
Case: 21-40622              Document: 00516385029               Page: 7   Date Filed: 07/07/2022




                                               No. 21-40622
                                             c/w No. 21-11110

                                                  II
             Defendants invoking the federal officer removal statute must show
   that: (1) they are a “person” within the meaning of the statute; (2) they acted
   “pursuant to a federal officer’s directions”; (3) they assert a “colorable
   federal defense”; and (4) there is “‘a causal nexus’ between the defendant’s
   acts under color of federal office and the plaintiff’s claims.”14 The parties
   agree that Tyson is a person within the meaning of the statute but disagree
   about the other three elements.
             We start—and end—with the second element: whether Tyson was
   “acting under” a federal officer’s directions. While “[t]he words ‘acting
   under’ are broad,” they are “not limitless.”15 It is not enough for a private
   party to be “simply complying with the law.”16 A private party will only be
   “acting under” a federal official if their actions “involve an effort to assist,
   or to help carry out, the duties or tasks of the federal superior.”17 Such a
   relationship “typically involves ‘subjection, guidance, or control.’”18
             Tyson argues that it was “acting under” the directions of a federal
   superior because, from the earliest days of the pandemic, various federal
   officers directed it and other food suppliers to continue operations to avoid a
   nationwide food shortage. But the record does not support Tyson’s position.




             14
             Latiolais, 951 F.3d at 291 (quoting Winters v. Diamond Shamrock Chem. Co., 149
   F.3d 387, 396–400 (5th Cir. 1998)).
             15
                  Watson, 551 U.S. at 147.
             16
                  Id. at 152.
             17
                  Id. (emphasis omitted).
             18
                  Id. at 151 (quoting Webster’s New Int’l Dictionary 2765 (2d ed.
   1953)).




                                                    7
Case: 21-40622        Document: 00516385029              Page: 8     Date Filed: 07/07/2022




                                        No. 21-40622
                                      c/w No. 21-11110

           Tyson first relies on the federal government’s designation of the food
   industry as “critical infrastructure.” Early in the pandemic, even as the
   federal government was encouraging most people to work from home and
   avoid discretionary travel, it encouraged employees in “critical
   infrastructure industr[ies]” to keep working. This message was broadcast by
   various federal officials, including Vice President Pence and the Department
   of Agriculture. For example, Tyson points to a statement from the Vice
   President telling food industry workers that the nation needed them “to show
   up and do [their] job,” and promising that the government would work with
   their employers to keep workplaces as safe as possible.19
           But the federal government’s guidance to “critical infrastructure”
   industries was nonbinding. State and local authorities remained the ultimate
   decisionmakers on public safety matters. The list of critical infrastructure
   industries was created by the Cybersecurity and Infrastructure Security
   Agency (CISA), part of the Department of Homeland Security. CISA was
   clear that it created its “list of ‘Essential Critical Infrastructure Workers’ to
   help State and local officials as they work to protect their communities, while
   ensuring continuity of functions critical to public health and safety, as well as
   economic and national security.” Guidance from the White House was to the
   same effect, instructing Americans to “[l]isten to and follow the directions
   of your state and local authorities.”
           Indeed, the food processing industry was just one of many industries
   designated as “critical.” That diverse list included “nursing homes, . . .
   doctors, weather forecasters, clergy, farmers, bus drivers, plumbers, dry



           19
            Remarks by President Trump, Vice President Pence, and Members of the Coronavirus
   Task Force in Press Briefing, The White House: Trump White House
   Archives (Apr. 7, 2020), https://bit.ly/3pcdiZP.




                                              8
Case: 21-40622           Document: 00516385029                  Page: 9   Date Filed: 07/07/2022




                                               No. 21-40622
                                             c/w No. 21-11110

   cleaners, and many other workers.”20 Surely, “Congress did not deputize all
   of these private-sector workers as federal officers.”21 Far from deputizing
   huge swaths of the economy, the federal government’s critical infrastructure
   designations amounted to strong advice to business and state and local
   governments that certain industries should keep operating in spite of
   COVID-19 risks.
           Tyson tries to differentiate itself from these other private-sector
   designations by arguing that its relationship with the federal government was
   special. While Tyson has long worked closely with on-site inspectors from
   the USDA’s Food Safety and Inspection Service, this cooperation grew
   more complex during the pandemic. Tyson and the federal government
   worked together to ensure that on-site inspections could continue while
   mitigating the danger to Tyson employees and FSIS inspectors. The
   government also suggested that it would try to help Tyson procure protective
   equipment.
           But this only shows that Tyson was subject to heavy regulation—not
   that it was an agent of the federal government. Being “subject to pervasive
   federal regulation alone is not sufficient to confer federal jurisdiction.”22
   “And that is so even if the regulation is highly detailed and even if the private
   firm’s activities are highly supervised and monitored.”23 The Court’s



           20
            Maglioli v. All. HC Holdings LLC, 16 F.4th 393, 406 (3d Cir. 2021) (holding that
   CISA’s designation of nursing homes as critical infrastructure did meet § 1442(a)(1)’s
   “acting under” requirement); Martin v. Petersen Health Operations, LLC, No. 21-2959,
   2022 WL 2154870, at *1 (7th Cir. June 15, 2022) (same).
           21
                Maglioli, 16 F.4th at 406.
           22
            Buljic v. Tyson Foods, Inc., 22 F.4th 730, 739 (8th Cir. 2021) (holding that Tyson
   Foods could not use § 1442(a)(2) to remove a suit against it to federal court).
           23
                Watson, 551 U.S. at 153.




                                                    9
Case: 21-40622           Document: 00516385029          Page: 10   Date Filed: 07/07/2022




                                           No. 21-40622
                                         c/w No. 21-11110

   holding in Watson is instructive. In that case, the FTC had long conducted
   tests on the tar and nicotine content of cigarettes, but stopped for cost
   reasons.24 The tobacco manufacturer Philip Morris started running the tests
   themselves         “according    to    [Federal    Trade   Commission    (FTC)]
   specifications and permitting the FTC to monitor the process closely.”25
   Indeed, the FTC published the results of these tests in annual reports to
   Congress, just as it had when it ran the tests itself.26 Philip Morris argued that
   because it carried out a task previously carried out by the government, it was
   “acting under” a federal official.27 The Court disagreed. It distinguished
   prior cases by noting that in most of them, the defendant was “helping the
   Government to produce an item that it needs.”28 But Philip Morris had no
   contract with or payment from the federal government.29 And while Philip
   Morris argued in earnest that it was exercising delegated authority, it
   produced no concrete evidence of a delegation.30 “[N]either Congress nor
   federal agencies normally delegate legal authority to private entities without
   saying that they are doing so.”31
          If anything, Tyson has a much harder case to make than Philip Morris
   did. At least the actions that Philip Morris took had previously been carried
   out by the government. Not so with Tyson. Packaging and processing poultry



          24
               Id. at 154.
          25
               Id.
          26
               Id. at 154–56.
          27
               See id.
          28
               Id. at 153.
          29
               Id.
          30
               See id. at 156–57.
          31
               Id. at 157.




                                               10
Case: 21-40622          Document: 00516385029            Page: 11   Date Filed: 07/07/2022




                                           No. 21-40622
                                         c/w No. 21-11110

   has always been a private task—not a governmental one. But in other
   respects, Tyson is similarly situated to Philip Morris. While both were
   subject to close regulation and supervision, they acted in their own interests
   for profit. Neither acted as government contractors nor in a principal/agent
   arrangement with the government.32
          While Tyson is right that a voluntary relationship isn’t incompatible
   with delegated federal authority, the cases it cites are inapposite because they
   all involve defendants fulfilling government contracts. In Isaacson v. Dow
   Chemical Co., the defendant was fulfilling a federal contract to produce
   “Agent Orange” for the military.33 In St. Charles Surgical Hospital LLC v.
   Louisiana Health Service & Indemnity Co., the defendant contracted to
   provide health care coverage to federal employees.34 And Betzner v. Boeing
   Co. involved perhaps the quintessential example of private parties carrying
   out federal tasks: the defendant contracted to manufacture heavy bomber
   aircraft pursuant to detailed military guidelines and under careful monitoring
   and control.35 Packaging poultry for private parties is far afield from
   assembling aircraft or manufacturing munitions for Uncle Sam. The problem
   is not that Tyson’s relationship with the federal government was voluntary.
   The problem is the absence of any evidence of delegated authority or a
   principal/agent relationship at all.36




          32
               See id. at 156.
          33
               517 F.3d 129, 138 (2d Cir. 2008).
          34
               935 F.3d 352, 356 (5th Cir. 2019).
          35
               910 F.3d 1010, 1015 (7th Cir. 2018).
          36
            See Watson, 551 U.S. at 156 (noting the absence of “any contract, any payment,
   any employer/employee relationship, or any principal/agent arrangement” between Philip
   Morris and the government).




                                                    11
Case: 21-40622     Document: 00516385029         Page: 12     Date Filed: 07/07/2022




                                    No. 21-40622
                                  c/w No. 21-11110

          Tyson has one final argument: that various communications from
   federal officials made it clear that Tyson had to keep its plants open. But the
   record does not support Tyson’s claim. Tyson points to a long list of
   communications from the federal government including President Trump’s
   proclamation declaring a national emergency, a conference call held in early
   March between the President and dozens of companies, a presidential tweet,
   guidance from the CDC and OSHA, and the Vice President’s statement
   encouraging food industry employees to do their jobs. But none of these
   communications constituted an “order” or a “directive.” Like the
   designation of various industries as “critical infrastructure,” these
   communications merely encouraged Tyson to stay open.
          Tyson’s best piece of evidence of a federal directive was President
   Trump’s invocation of the DPA in Executive Order 13917. But Executive
   Order 13917 had no immediate legal effect. It merely delegated the
   President’s DPA authority to the Secretary of Agriculture. And the
   Secretary never saw fit to use that delegated authority. The USDA sent two
   letters, one to state and local governments and one to private companies, that
   “encouraged” meat and poultry plants to follow preexisting CDC and
   OSHA guidance. The USDA’s question and answers webpage only
   confirms that the letter was not an order. It stated that the Secretary would
   exercise delegated DPA authority in the future “if necessary,” which it
   never was.
                                        III
          From the earliest days of the pandemic all the way through the
   issuance of Executive Order 13917, the federal government’s actions
   followed the same playbook: encouragement to meat and poultry processers
   to continue operating, careful monitoring of the food supply, and support for
   state and local governments. Tyson was exhorted, but it was not directed.




                                         12
Case: 21-40622    Document: 00516385029         Page: 13   Date Filed: 07/07/2022




                                   No. 21-40622
                                 c/w No. 21-11110

   Because Tyson has not shown that it was “acting under” a federal officer’s
   directions, we need not consider whether it meets the remaining elements of
   the federal officer removal statute. The district courts’ judgments are
   AFFIRMED.




                                        13